   Case 1:20-cv-03337-NRB Document 36
                                   35 Filed 05/14/20
                                            05/13/20 Page 1 of 1




                                    Both requests are granted. The Court will
                                    schedule oral argument after reviewing all
                                    the filings.


May 13, 2020

Hon. Naomi Reice Buchwald
Judge of the Southern District of New York                Dated: May 14, 2020
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re: Ali, et al. v. Barr, et. al., 20-CV-3337, extension of filing deadline and request for
oral argument

Dear Judge Buchwald,

Our office is writing to respectfully request that Plaintiffs be permitted to file their reply
on Monday May 18 at 1:00 PM, an extension from this Court’s order to file reply papers
by Friday May 15 at 1:00 PM. Defendants’ Memorandum of Law is 54 pages and raised
extensive jurisdictional and standing issues. Plaintiffs need additional time to thoroughly
address all counter-arguments.

Additionally, Plaintiffs respectfully request oral argument be scheduled after briefing.
Plaintiffs are available for argument any time Tuesday May 19, 2020 onward.

Plaintiffs reached out to the government on the aforementioned requests to the Court and
the government takes no position on whether our extension for time should be granted or
whether oral argument should be scheduled.


/s/ Roopal Patel__________
Roopal Patel, Esq.
Legal Services New York City
Attorneys for Plaintiff
40 Worth Street; Suite 606
New York, NY 10013
646.442.3141
